In an action to declare unconstitutional, illegal and void -certain amendments to the zoning ordinance of the defendant village, pursuant to which the village, by the “ two-step ” or “floating zone” method, rezoned the subject property and placed it in a special classification known as “Planned Office Building and Research Laboratory B,” and for incidental injunctive relief, plaintiffs appeal from a judgment of the Supreme Court, Westchester County, entered January 16, 1963 upon the Special Term’s opinion and decision after a nonjury trial, dismissing the complaint on the merits. Judgment affirmed, with costs, on the opinion of the Justice at Special Term (Bogers V. North American Philips Co., 37 Mise 2d 923). Kleinfeld, Acting P. J., Christ, Hill, Rabin and Hopkins, JJ., concur.